Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Renee Danega on 7/28/2022.
The application has been amended as follows: 

In the claims

1. (Currently Amended) A vehicle integrity verification system comprising: one or more vehicle components, each vehicle component having a hash value, a vehicle control unit in communication each vehicle component, the vehicle control module configured to query each vehicle component for its respective hash value and to generate an overall vehicle identity hash value, and a vehicle integrity unit for verifying the integrity of the vehicle by comparing the generated overall vehicle identity hash value with a known predetermined vehicle identity hash value so that in response to a match between the generated overall vehicle identity hash value and a known predetermined vehicle identity hash value, the vehicle is determined to be uncompromisedz wherein the vehicle integrity unit comprises a vehicle information integrity module, the vehicle information integrity module further configured to determine that some or all of the vehicle information is compromised in response to a discrepancy between the generated vehicle identity hash value and a known predetermined vehicle identity hash value, and wherein the vehicle information integrity module is further configured to determine which of the information has been compromised by determining which component hash value is changed and which information is associated with the changed hash value and to discard the compromised information. 

6. (Currently Amended) The vehicle integrity verification system of claim 1, wherein in response to the generated overall vehicle identity hash value not matching the known predetermined vehicle identity hash value, the vehicle is determined to be compromised, and 

Allowable Subject Matter
Claims 1-7, 11-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The applicant amendment to claims 1-3 obviates the claim objection, thus the objection is withdrawn.

The applicant amendment to claim 1 obviates the 35 USC 112(a) rejection, thus the rejection is withdrawn.

The applicant amendments to claim 1 obviates the 35 USC 112(b) rejection, thus the rejection is withdrawn.

The claim recites “ to generate an overall vehicle identity hash value, and a vehicle integrity unit for verifying the integrity of the vehicle by comparing the generated overall vehicle identity hash value with a known predetermined vehicle identity hash value so that in response to a match between the generated overall vehicle identity hash value and a known predetermined vehicle identity hash value, the vehicle is determined to be uncompromised “ and “determine that some or all of the vehicle information is compromised in response to a discrepancy between the generated vehicle identity hash value and a known predetermined vehicle identity hash value, and wherein the vehicle information integrity module is further configured to determine which of the information has been compromised by determining which component hash value is changed and which information is associated with the changed hash value and to discard the compromised information”

The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov